Case 4:17-cv-03701 Document 40 Filed on 07/23/19 in TXSD Page 1 of 2

IN THE UNITED STATES COURT OF APPEALS

FOR THE FIFTH CIRCUIT
United States Courts
4:17-CV-3701 Southern District of Texas
——_—_-------s FILED
No. 19-20365 July 23, 2019

David J. Bradley, Clerk of Court
JENNIFER YOUNG,
Plaintiff - Appellant

Vv.
MEDICREDIT, INCORPORATED,

Defendant - Appellee

 

Appeal from the United States District Court for the
Southern District of Texas

 

CLERK'S OFFICE:

Under 5t Cir. R. 42.3, the appeal is dismissed as of July 23, 2019, for
want of prosecution. The appellant failed to timely file transcript order forms.

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

By:
Whitney M. Jett, Deputy Clerk

 

ENTERED AT THE DIRECTION OF THE COURT
Case 4:17-cv-03701 Document 40 Filed on 07/23/19 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 304-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

July 23, 2019

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 19-20365 Jennifer Young v. Medicredit, Incorporated
USDC No. 4:17-CV-3701

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

Whitney M. Jett, Deputy Clerk

 

cc w/fencl:
Mr. Jarrett L. Ellzey
Mr. Jacob F. Hollars
Ms. Aimee B. Parsons
